Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 3-20 are pending in the present application.

Election/Restrictions
Applicant’s election with traverse of Group I 

    PNG
    media_image1.png
    447
    697
    media_image1.png
    Greyscale

in the reply filed on September 26, 2019 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.


Claims 3-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2019.


Response to Amendment
The Declaration under 37 CFR 1.132 filed 
May 27, 2022 is sufficient to overcome the rejection of claims 1, 9 and 11-20 based upon anticipation under 
35 USC 102(a)(1) over Huynh et al. {US Patent 5,750,722} and Alam et al. {US Patent 6,944,493}.  The Declaration under 37 CFR 1.132 filed May 27, 2022 is insufficient to overcome the rejection of claims 1, 9 and 11-20 based upon obviousness under 35 USC 103 over Huynh et al. {US Patent 5,750,722} and Alam et al. {US Patent 6,944,493} as set forth in the last Office action because: the present claims are directed to a composition consisting of a crystalline Indocyanine green compound and a crystalline form of Indocyanine green.  As stated in previous Office Actions, Indocyanine green is a well-known fluorescent dye that is useful in the pharmaceutical art.  Applicant has not disclosed that his claimed Indocyanine green compound possesses different properties than that which is already well-known in the dye art and the pharmaceutical art.  A purer product of an old compound, by itself, does not render the product nonobvious.  See MPEP 2144.04 (VII). Therefore, the Declaration is not persuasive. 


	As a result of the current amendments to the claims, the following rejection now applies.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-20 are now indefinite because of the amendment to claim 1.  Claim 1 is now directed to a composition, not directed to a crystalline form of Indocyanine green as found in claims 16-20.
Claim 20 now lacks antecedent basis from claim 1 because there is no earlier recitation in currently amended claim 1 that acetic acid is present in the composition.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 11-20 are rejected under 
35 U.S.C. 103 as being unpatentable over Huynh et al. {US Patent 5,750,722} and Alam et al. {US Patent 6,944,493}, each taken alone, or in combination each with the other since similar utilities are asserted.
Determination of the scope and content of the prior art (MPEP §2141.01)
Applicant claims a crystalline Indocyanine green compound of Formula (1),

    PNG
    media_image2.png
    254
    290
    media_image2.png
    Greyscale
,
and a composition consisting of a crystalline Indocyanine green compound of formula (1). 
Huynh et al. teach and claim, Indocyanine Green in sodium salt form which is free of iodide ions, free of carcinogenic amines and free of toxic solvents and contains less than 0.5% residual impurities (column 5, lines 1-10, and claim 9 in column 8).  Huynh et al. teach that Indocyanine Green can be used as a dye in the photographic industry and in the pharmaceutical industry as a diagnostic aid (column 2, lines 3-8).
Alam et al. teach crystalline Indocyanine Green (ICG) and the X-ray diffraction data for his crystalline form (column 2, lines 34-35; column 14, lines 1-17; and Figure 5).  Note that there are peaks at the 2 theta values about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 in the crystalline form of ICG in Alam et al.  Alam et al. teach that compositions comprising Indocyanine Green dye are useful in the diagnosis of organ function (column 1). 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the well-known fluorescent Indocyanine Green dye compound of Huynh et al. and Alam et al. and the Indocyanine Green compound claimed is that of purity.
Finding of prima facie obviousness--rational and motivation
(MPEP §2142-2143)
Specifically, Huynh et al. and Alam et al. are silent regarding the identity of all of the impurities in their respective fluorescent dye compound.  However, changing the form, purity or other characteristic of an old product does not render the novel form patentable where the difference in form, purity or characteristic was inherent in or rendered obvious by the prior art. In re Cofer, 148 U.S.P.Q. 268 (CCPA 1966).  Additionally, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).
Huynh et al. and Alam et al. teach Indocyanine green and that Indocyanine green is a well-known fluorescent dye which is useful in the photographic industry or in the pharmaceutical art.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to prepare a purer form of the known dye products embraced by the prior art.  A person of ordinary skill in the art would have been motivated to prepare purer forms of the products embraced by the prior art to arrive at the present claimed product with the expectation of obtaining a dye.  
When claiming a purer form of a known compound, it must be demonstrated that the purified material possess properties and utilities not possessed by the unpurified material. Ex parte Reed, 135 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration.  Additionally, if the claims herein which describe parameters not specified in the references are not inherently met in the references they at least differ so little in degree of purity as to be an obvious variation thereof (35 U.S.C. 103). Ex parte Thibault, 164 USPQ 666, 667 (Bd. Pat. App. & Int. 1969).  Only in those cases where the purified product is as a result of the purification so different in properties and uses as to be in effect a new compound has such a purified product been considered patentable. The present case does not come under this exception.  In re Volwiler, 46 USPQ 137 (CCPA 1940).  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.


Response to Arguments
Applicant’s arguments filed May 27, 2022 have been fully considered.  Applicant argues that: (1) Huynh et al. do not disclose a crystalline form of Indocyanine green; (2) Huynh et al. do not provide any teachings regarding the claimed crystalline Indocyanine green in combination with impurities A, B, C, and lead and arsenic as claimed in present claim 1; (3) Alam et al. do not provide any teachings regarding the claimed crystalline Indocyanine green in combination with impurities A, B, C, and lead and arsenic as claimed in present claim 1; (4) Alam et al. do not disclose purely crystalline form of Indocyanine green; and (5) the Indocyanine Green obtained according to Applicant’s process has high purity compared to Huynh et al. and Alam et al.
All of Applicant’s arguments have been considered but have not been found persuasive.  The present claimed invention is directed to a well-known fluorescent dye, Indocyanine green or directed to a composition consisting of the well-known fluorescent dye, Indocyanine green.  Indocyanine green is also well-known to be useful in the photographic industry and in the pharmaceutical diagnostic art.  See Huynh et al. (column 2, lines 3-8) and Alam et al. (column 1, lines 11-31).  Applicant discloses and acknowledges in the “Background” section of present specification that Indocyanine green (ICG) of formula (1) is a cyanine dye used in medical diagnostics {page 1, paragraph [0003]}. 
As discussed in the above rejection, and in previous Office Actions, Huynh et al. and Alam et al. each teach Indocyanine Green in high purity.  Huynh et al. (column 2, line 5-9) and Alam et al. (column 1, lines 17-19) each teach Indocyanine Green is a dye.  Huynh et al. teach that the Indocyanine Green is produced in high purity, is free of iodide ions, free of carcinogenic amines and free of toxic solvents and contains less than 0.5% residual impurities (column 2, lines 30-34; column 5, lines 1-10, and claim 9 in column 8).  Huynh et al. teach a purity greater than 99% since Huynh et al. teach that his compound had less than 0.5% of residual impurities.  Huynh et al. teach that Indocyanine Green in sodium salt form is purified by extraction of the impurities, at reflux, using acetone (column 5, lines 1-5).  
Applicant is arguing that the present claimed Indocyanine Green is purer than the Indocyanine Green disclosed by Huynh et al. and Alam et al.  However, present claim 1 does not claim the percent purity of the Indocyanine Green.  The present specification (page 9) states that the Indocyanine green of formula (1) has a purity of greater than 99.0% or greater than 99.5% and have impurities less than 0.5% (reproduced below).  

    PNG
    media_image3.png
    108
    786
    media_image3.png
    Greyscale

Alam et al. teach, and names his compound, “crystalline Indocyanine Green” (ICG).  See the heading of Figure 5 in Alam et al. (reproduced below), 

    PNG
    media_image4.png
    106
    655
    media_image4.png
    Greyscale
.
Alam et al. disclose X-ray diffraction data for his crystalline form (column 2, lines 34-35; column 14, lines 1-17; and Figure 5).  Alam et al. teach that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1, lines 12-14).  Applicant does acknowledge that Alam et al. disclose a crystalline form of Indocyanine green (see table on page 15 in the Remarks Section dated 
March 1, 2021),

    PNG
    media_image5.png
    47
    366
    media_image5.png
    Greyscale

Further, Alam et al. disclose that “some degree of crystallinity is observed” (column 14, lines 1-17).
Present claim 1 claims a composition consisting of Indocyanine green compound of formula (1) and one or more of Compound A, B, C, and lead and arsenic.  The use of the phrase “one or more” and the term “below” in claim 1 for the quantities of impurities listed in present claim 1 is interpreted as that only one of the listed impurities of Compound A, Compound B, Compound C, or lead and arsenic has to be present in the composition.  Per the showing in the Declaration filed May 27, 2022, the Indocyanine green product disclosed in Huynh et al. does contain Compound A, Compound C and a combination of lead and arsenic.  See Paragraph 11, on page 4 of the Declaration (reproduced below).

    PNG
    media_image6.png
    636
    858
    media_image6.png
    Greyscale
.
  
As stated in the previous Office Action (all responses to arguments which are incorporated herein), “Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.).”  See also MPEP 2144.04 (VII).
Note in Ex parte Thibault, 164 UPQ 666, 667 (Bd. Pat. App. & Int. 1969), a difference of 99.9% purity in the prior art product versus claimed product relying on ppm purity levels was not considered a significant difference to be unobvious.  In In re Volwiler, 46 USPQ 137 (CCPA 1940), the appealed compound showing a narrower melting point range and thus a purer product was not considered patentable over the prior art without a showing of different properties.  See right column on page 138, 3rd full paragraph.  
Thus, in the present case, it is not seen how Applicant’s purity provides a patentable advance over the applied prior art.  Applicant has not persuasively established that the present claimed Indocyanine green compound possesses different properties and has different uses than that which is already well-known in the dye art, in the photographic industry or in the pharmaceutical diagnostic art.  For all the reasons given above and in previous Office Actions, the rejection is deemed proper and therefore, the rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


This application contains claims 3-8 and 10 drawn to an invention nonelected with traverse in the reply filed on September 26, 2019. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



	Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 15, 2022
Book XXV, page 86